733 So.2d 815 (1999)
Re Petition of Robbie Kirk ASHER for Reinstatement to the Privilege of Practicing Law in the State of Mississippi.
No. 1998-BR-01367-SCT.
Supreme Court of Mississippi.
March 4, 1999.
Appellant, pro se.
Michael B. Martz, Jackson, Attorney for Appellee.
EN BANC.
PITTMAN, Presiding Justice, for the Court:
¶ 1. This matter came before the Court en banc on a Petition for Reinstatement by Robbie Kirk Asher (Asher) seeking reinstatement into the Mississippi Bar. Reinstatement into the Bar is governed by Rule 12 of the Mississippi Rules of Discipline. The Bar has filed an Answer to the Petition for Reinstatement of Asher and has submitted copies of the Ruling of the Complaint Tribunal, the deposition of Asher, a copy of Asher's Application for a Real Estate Broker's License, a copy of the Opinion and Judgment of the Complaint Tribunal in the matter styled Mississippi Bar v. Robbie K. Asher, No. 95-B-329, by virtue of which Asher was suspended from the practice of law in the State of Mississippi for a period of sixty days to run consecutively with the suspension from the practice of law imposed upon Asher by this Court in cause number 94-BA-00324-SCT. This Court also recognizes that Asher has recently petitioned this Court for Reinstatement in cause number 98-BR-00191-SCT which was denied in an order signed by Justice James L. Roberts, Jr.
¶ 2. After carefully reviewing the Petition for Reinstatement and the Answer to that Petition, we deny Asher's Petition for Reinstatement. We agree with the Bar that serious concerns remain as to whether Asher possesses the requisite legal ability as well as the requisite moral character to be reinstated into the practice of law in the State of Mississippi.
¶ 3. We base that concern in part on the fact that approximately four months after Asher was suspended from the practice of law for misrepresentation, deceit, fraud *816 and forgery, he made a misrepresentation on his Application for Real Estate Broker's License. To the question as to whether he had ever had a license suspended or revoked, he incorrectly answered in the negative. Further, we have been provided with no documentation from Asher as to his compliance with Rule 12.5 of the Mississippi Rules of Discipline which requires that he take and successfully pass the Multi-State Professional Responsibility Examination with a score of not less than 80.
¶ 4. On several other occasions Asher has ignored rulings adverse to his interests. Asher was assessed with costs and expenses in the total amount of $490.86 which he neglected to pay until almost two years after the assessment. This assessment was the result of Cause No. 94-BA-324 and Cause No. 95-B-329.
¶ 5. Asher failed to include any mention of Cause No. 95-B-329 in the present Petition for Reinstatement. In addition to being assessed with costs and expenses in this action, Asher was required to apologize, in writing, to the Bar and Tribunal for an unnecessary hearing. The Bar, apparently, never received said apology. Asher has engaged in reprehensible conduct for which he seems to have little or no remorse.
¶ 6. Under the facts of this case, we deem it proper that Asher continue to be suspended from the practice of law in the State of Mississippi for a period of not less than one year; that he be reinstated to practice only upon petition under the provisions of Rule 12 of the Mississippi Rules of Discipline; and that prior to reinstatement he take the Multi-State Professional Responsibility Examination and achieve a score as provided in Rule 12.5 of the Mississippi Rules of Discipline.
¶ 7. ROBBIE KIRK ASHER'S PETITION FOR REINSTATEMENT TO PRACTICE LAW IN THE STATE OF MISSISSIPPI DENIED. HIS SUSPENSION IS TO CONTINUE FOR A PERIOD OF NOT LESS THAN ONE YEAR, AND HE SHALL BE READMITTED ONLY UPON PETITION IN ACCORDANCE WITH RULE 12 OF THE MISSISSIPPI RULES OF DISCIPLINE WHICH INCLUDE PASSING THE MULTI-STATE PROFESSIONAL RESPONSIBILITY EXAMINATION WITH A SCORE AS PROVIDED IN RULE 12.5. ALL COSTS AND EXPENSES ARE ASSESSED TO ROBBIE KIRK ASHER.
PRATHER, C.J., SULLIVAN, P.J., BANKS, McRAE, SMITH, MILLS AND WALLER, JJ., CONCUR.